DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Claim Status
This Office Action is in response to communications filed on 1/10/2020. Claims 1-7 were pending for examination. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
	
	a.	Different parts referred to by same number;
	For example, in Paragraph [0018], the numbers 103 and 106 refer to “light-transmitting material”, in Paragraph [0019], the numbers 103 and 106 refer to “opening”.
b.	Missing parts;
	For example, in Paragraph [0019], it recites “Perimeter sides 102, 102, 301 may have an opening 103, 106 on each side.” However, there is no opening shown on side 301.
c.	Same number refers to different parts;
	For example, in Fig. 1, the number 102 points to a perimeter side; but in Figs. 2 and 3, the number 102 points to the similar part referred by the number 106.

	Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 in line 2 recites:
“…each of the at least two perimeter surfaces…”, but only one perimeter surface is definitely introduced prior to this limitation. Two perimeter surfaces were not previously introduced.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 in line 1 recites:
“…the precipitation is selected…”, but precipitation was not previously introduced.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-6 depend from claim 1, and all are also rejected for the same reasons above.


Conclusion
          The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

McDermott, (U.S. Patent 8,152,325), teaches a reflective surface electric road flare designed to be positioned on a roadway and to emit light to alert oncoming drivers to a hazard on the roadway. The flare comprises a housing supporting a circuit. The circuit comprises an led light source, a power controller and a power supply. The power controller energizes the led light source with the power supply such that the led light source emits light according to its design specification.  

Ko, (U.S. Patent 5,013,180), teaches a raised pavement marking device for use in pavement roadways includes a conical body, a plurality of supporting legs, a cavity, a nozzle member, a plurality of apertures, and a reflector, whereby the device can effectively melt and dry snow ice and/or moisture on the pavement roadways.

Smith et al., (U.S. Patent 7,211,771), teaches a circuit is disclosed for detecting and eliminating the buildup of snow and/or ice on the viewable face of an LED traffic signal lens. The circuit measures the ambient temperature within the LED signal, and when the temperature falls to a level where snow and/or ice accumulation can occur, the circuit begins looking for snow and/or ice buildup on the lens of the LED signal. 

     Linville et al., (U.S. Patent 10,253,468), teaches a traffic control system and method in which a sensor and processor interact with at least one road module to illuminate and/or cause to flash in response to predetermined road surface and/or traffic conditions. 

 Jordan, (U.S. Patent Application Pub. 2005/0244225), teaches self-contained solar-powered long-life intelligent illuminated road markers comprising a one-piece housing formed of optionally colored plastic capable of transmitting light. Light is reflected by reflective coating or generated internally by LED which is powered by a long life battery, the charging of which is controlled by electrical circuitry which comprises a peripheral interface controller. The electrical circuitry provides intelligent control for a variety of modes corresponding to diverse driving conditions, and can enter a low-power sleep mode to conserve battery life.                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684